DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Election/Restrictions
Claims 7-15, 17, 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/2/2020.
Drawing/Specification Amendments
	Proposed corresponding drawing and specification amendments were received on 4/1/2021. These proposed corresponding drawing and specification amendments are accepted. The proposed specification amendments define an opening (75) extending through the first transition wall member (72). While the figures as originally filed do not illustrate an opening extending through the first transition wall member in a radial direction, the figures of the instant application do illustrate the first transition wall axially through the first transition wall member. Therefore, the proposed corresponding drawing and specification amendments are not deemed to introduce new matter.
Claim Objections
Claim 1 is objected to because of the following informalities: “the first cylinder wall portion” (line 6) should read --the first cylindrical wall portion-- (in order to maintain consistency in claim terminology). 
Claim 23 is objected to because of the following informalities: “the first cylinder wall portion” (line 10) should read --the first cylindrical wall portion-- (in order to maintain consistency in claim terminology). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 16, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller (US 2012/0224913).
Re 1, 23, Haller discloses: a system (paragraph [0104] discloses that various combinations of the individual design variants with one another are possible and that the scope encompasses all conceivable design variants, and thus paragraph [0104] contemplates mixing the disclosed embodiments within Haller), comprising: a first structure (structure connected to 3/7); a second structure (structure connected to 2/6); have some dimension, however, having also implies that clevis coupling device may have width dimensions in addition to the only first width dimension, 1LA can be said to having another width dimension for other arm of 1LA and another width dimension extending between radially outermost surface, etc.); and the first cylindrical wall portion has a third set of threads (9 is threaded shank) compatible for engaging the first set of threads (15) of the tube member and the first cylindrical wall portion of the first clevis coupling assembly has a second width dimension (shown below as 2W) extending across the first cylindrical wall portion of the first clevis coupling assembly which includes a portion of the third set of threads wherein the second width 

    PNG
    media_image1.png
    254
    833
    media_image1.png
    Greyscale

	Re 3, Haller discloses: wherein: the third set of threads defines a first pitch diameter (pitch diameter inherent to threads) which extends through the third set of threads and is positioned about an axis of the first coupling assembly; the second width dimension which extends from the first pitch diameter on a first side of the first coupling assembly, through the axis of the first coupling assembly and to the first pitch diameter 
	Re 4, Haller discloses: wherein the first set of threads (15) are defined within an external side of the first end portion of the tube member (15 defined in external side of 4) and the second set of threads are defined within an internal side of the second end portion of the tube member (14 defined in internal side of 4; fig 6 illustrates 2/6 disposed at end).
	Re 5, Haller discloses: wherein: the first clevis coupling assembly (3/7) comprises the first cylindrical wall portion with the first transition wall member which connects the first cylindrical wall portion to the first lug assembly; the third set of threads are defined within an internal side of the first cylindrical wall portion (threads formed in internal wall of 9); and the first lug assembly comprises a first wall enclosure which defines two spaced apart planar wall portions (shown above as PWP) and two spaced apart curved wall portions (shown below as CWP) with aligned bores (figs 2-3) defined through the two spaced apart planar wall portions.

    PNG
    media_image2.png
    242
    351
    media_image2.png
    Greyscale

	Re 6, Haller discloses: wherein: the second clevis coupling assembly (2/6) comprises the second cylindrical wall portion with the second transition wall member which connects the second cylindrical wall portion to the second lug assembly; the fourth set of threads are defined within an external side of the second cylindrical wall portion (threads formed on external side of 8); and the second lug assembly comprises a wall member (shown below as WM), which extends from the second transition wall member (WM is continuous with 2TWM) and defines two planar sides (shown below as PS) and two curved sides (shown below Claim 5 rejection as CWP) with a bore defined extending through the wall member and the two planar sides.

    PNG
    media_image3.png
    395
    783
    media_image3.png
    Greyscale

Regarding Claim 16, Haller discloses: wherein the first set of threads is one of a right hand thread or a left hand thread and the second set of threads is other of the one of the right hand thread or the left hand thread of the first set of threads (paragraph [0060]).
Response to Arguments
	In view of the amendments and newly added limitations “an opening through the first transition wall member” and “an opening through the second transition wall member,” Bruehwiler (EP 1,050,693) has been replaced by Haller (US 2012/0224913), which renders Applicant’s arguments related to Bruehwiler moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656      

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656